Citation Nr: 1743070	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  13-27 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right elbow tendonitis and epicondylitis (claimed as right elbow tendonitis).

2.  Entitlement to service connection for right shoulder tendonitis and biceps bursitis (claimed as right shoulder strain with arthritis).

3.  Entitlement to service connection for a lumbar spine disability (claimed as lumbar spine degenerative arthritis with herniated discs).

4.  Entitlement to service connection for residuals of right ankle sprain (claimed as right ankle condition).

5.  Entitlement to service connection for hypertension.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1982 to September 1982, from February 1991 to June 1991, from March 2003 to July 2003, from June 2004 to July 2005, and from July 2009 to September 2010-including service in Iraq, and his decorations include the Iraq Campaign Medal with three campaign stars.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2011 decision of the RO that, in pertinent part, denied service connection for right elbow tendonitis and epicondylitis; for right shoulder tendonitis and biceps bursitis, for lumbar spine degenerative joint disease, for residuals of right ankle sprain, and for hypertension.  The Veteran timely appealed.


FINDINGS OF FACT

1.  The Veteran had active service in the Southwest Asia Theater of operations (SWA) during the Persian Gulf War.

2.  Resolving all doubt in the Veteran's favor, right elbow tendonitis and epicondylitis was aggravated during active service.

3.  Resolving all doubt in the Veteran's favor, right shoulder tendonitis and biceps bursitis was aggravated during active service.

4.  The Veteran's underlying lumbar spine disability, as oppose to symptoms, was permanently worsened in active service.

5.  The Veteran does not have an undiagnosed illness, characterized by joint pain; and does not have residuals of right ankle sprain that either had their onset in active service, or are otherwise related to a disease or injury during active service-to include service in SWA.

6.  The Veteran does not have an undiagnosed illness, characterized by cardiovascular signs or symptoms; and does not have hypertension that either had its onset in active service, or is otherwise related to a disease or injury during active service-to include service in SWA.


CONCLUSIONS OF LAW

1.  Right elbow tendonitis and epicondylitis was aggravated in active service. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  Right shoulder tendonitis and biceps bursitis were incurred in active service. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  Lumbar spine degenerative disc disease with degenerative joint disease was incurred or aggravated in active service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2016). 

4.  A disability manifested by joint pain, to include as a disability due to undiagnosed illness; and residuals of right ankle sprain were not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1117 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2016).

5.  A disability manifested by cardiovascular signs or symptoms, to include as a disability due to undiagnosed illness; and hypertension were not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1117 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

VA's duty to notify was satisfied by an August 2010 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Each of the Veteran's claims on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board concludes that VA's duty to assist has been satisfied.  All available records identified by the Veteran as relating to each of his claims have been obtained, to the extent possible. The RO has obtained the Veteran's service treatment records, National Guard records, and outpatient treatment records; and has arranged for VA examinations in connection with the claims on appeal, reports of which are of record and appear adequate.  The opinions expressed therein are predicated on a substantial review of the record and consideration of the Veteran's complaints and symptoms.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  Id. The Federal Circuit has held that section 3.303(b) applies only to those chronic conditions specifically listed in 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Notably, arthritis and hypertension are considered chronic under section 3.309.

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time.  38 U.S.C.A. § 1111.  Here, the Veteran's enlistment examination in the National Guard in March 1981, prior to active duty in June 1982, revealed no defects. Thus, the presumption of soundness attaches. 

In order to rebut the presumption of soundness at service entry, there must be (1) clear and unmistakable evidence showing that the disorder pre-existed service and (2) clear and unmistakable evidence that the disorder was not aggravated by service or clear and unmistakable evidence that any increase was due to the natural progress.  See Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGPREC 3-2003 (July 16, 2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); Jordan v. Principi, 17 Vet. App. 261 (2003).  

In this case, the Veteran served as a U.S. Army National Guard vehicle mechanic and motor transport operator on multiple tours of active duty in the Southwest Asia Theater of operations (SWA).  

Specific to Persian Gulf War service, service connection may be granted for objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms-to include muscle pain, joint pain, or cardiovascular signs or symptoms.  The chronic disability must have become manifest either during active military, naval, or air service in SWA during the Persian Gulf War, or to a degree of 10 percent or more disabling not later than December 31, 2021, and must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  

A Persian Gulf Veteran is a Veteran who served on active military, naval, or air service in SWA during the Persian Gulf War.  38 U.S.C.A. § 1117(e); 38 C.F.R. § 3.317(d).  In this case, the Veteran's DD Form 214 shows service in SWA, and confirms receipt of the Southwest Asia Service Medal.  This medal generally indicates service in the area and time period referenced under 38 C.F.R. § 3.317.

A.  Right Elbow Tendonitis and Epicondylitis

The Veteran contends that his right elbow tendonitis and epicondylitis (claimed as right elbow tendonitis) are attributable to active service.

On a "Report of Medical History" completed by the Veteran in April 1985, he checked "no" in response to whether he ever had or now had bone, joint, or other deformity.

Following the Veteran's active duty deployment from June 2004 to July 2005, the Veteran completed a post-deployment questionnaire in August 2005, in which he reported that he currently had "swollen, stiff or painful joints."

The Veteran underwent a periodic health assessment in March 2009, prior to active duty deployment in July 2009.  He reported having joint pain and chronic pain. The examiner noted that the Veteran had chronic tendonitis in his right elbow.  Examination in March 2009 revealed full ranges of motion of the right elbow, and no edema or swelling; there was tenderness at the lateral condyle.  The diagnoses were tendonitis and epicondylitis, and the Veteran was put on a temporary physical profile for chronic pain.

X-rays taken of the Veteran's right elbow in December 2009 were normal.  No degenerative changes were noted.

Service treatment records show treatment for right lateral epicondylitis (tennis elbow) during active duty in January 2010. The examiner noted a four-year history of right lateral elbow pain, and that the Veteran previously had received steroid injections which gave temporary relief.  The Veteran also reported some nerve or radicular symptoms down his right forearm since then, and reported use of an elbow strap.  Physical therapy was recommended.

Following active duty deployment, the Veteran underwent a VA Gulf Registry examination in October 2010.  The examiner noted the Veteran's report of a history of elbow pain since 2004, and noted that the Veteran had served two one-year tours in Iraq as a convoy driver.  The Veteran's civilian employment included various duties for a local water and sewer company, along with irrigation system maintenance and commercial long-haul trucking.  Examination in October 2010 revealed that the right lateral epicondyle was tender.  The diagnosis was right lateral epicondylitis.

The report of a November 2010 VA examination reveals that the Veteran's military occupation was mechanic and truck driver.  He currently worked full-time at a utility company, and did various tasks including landscaping.  The examiner noted the Veteran's complaints of right elbow pain prior to active duty deployment in March 2009.  The examiner also noted that an electromyograph study indicated peripheral nerve pathology.  

Current examination of the right elbow in November 2010 revealed some tenderness with palpation.  X-rays revealed neither joint effusion, nor ossific loose bodies, nor other soft tissue abnormalities.  There was a small bony spur on the medial aspect of the capitellum.  There were no signs of degenerative or erosive arthritis, and no signs of trauma.  The diagnosis was pre-existing right elbow tendonitis and epicondylitis.  The examiner opined that there was no worsening beyond natural progression by active duty without detailed comment on the nature of the Veteran's duties or the recurrent treatment he received during active duty.  In this regard, the examiner explained that the incidental finding of tiny bone spur on the right elbow was consistent with natural aging.  

Here, the Board finds that the November 2010 examiner attributed the Veteran's muscle and joint pain to a known clinical diagnosis-i.e., tendonitis and epicondylitis.  Thus, a disability manifested by muscle and joint pain cannot be considered an undiagnosed illness or a qualifying chronic disability for entitlement to service connection based on the Veteran's service in the Persian Gulf. 

In this case, the November 2010 examiner also suggested that the Veteran's right elbow tendonitis and epicondylitis were a pre-existing disability, based on complaints of right elbow tendonitis in March 2009 prior to active duty deployment in July 2009.  In this regard, however, the Veteran had reported a four-year history of right elbow pain at that time, and had also reported having swollen or painful joints following his previous deployment in 2005.  

In Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006), the Federal Circuit Court indicated that, where lay evidence provided is competent and credible, the absence of contemporaneous medical documentation during service or since, such as in treatment records, does not preclude further evaluation as to the etiology of the claimed disorder.  And the Veteran, even as a layman, is competent to proclaim that he suffered right elbow pain in active duty.  This is further corroborated by in-service records showing treatment in January 2010 for right elbow tendonitis and epicondylitis.

The Board has considered the Veteran's statements regarding right elbow tendonitis and epicondylitis as being among his current disabilities. He is competent to describe his symptoms.  There is lay evidence of generalized joint pain at the end of active duty in 2005, and right elbow tendonitis and epicondylitis in active service prior to and during active duty in 2009-2010.  During this period of active duty, the Veteran sought additional treatment and received injections and a prescribed support device, worked in a deployed military environment under the restrictions of a profile order, and immediately after service was diagnosed with right elbow tendonitis and epicondylitis post-service.  This evidence suggests that the Veteran's discomfort and dysfunction became worse and was aggravated in some way during service.  On the other hand, the record contains a medical opinion that the worsening condition of the disability was due to a normal progression but with little rationale.   

Resolving all doubt in the Veteran's favor, the Board finds that there is a relatively equal balance of competent, credible and probative evidence both for and against aggravation of a right elbow tendonitis and epicondylitis disability during active duty.  Therefore, service connection is warranted.  See 38 C.F.R. § 3.102 (2016).

B.  Right Shoulder Tendonitis and Biceps Bursitis

The Veteran contends that his right shoulder tendonitis and biceps bursitis (dominant) (claimed as right shoulder strain with arthritis) are attributable to active service.

As noted above, in April 1985, the Veteran checked "no" on a report of medical history in response to whether he ever had or now had bone, joint, or other deformity.  In August 2005, he reported having "swollen, stiff or painful joints" following his active duty deployment from June 2004 to July 2005.

Records show that the Veteran underwent a periodic health assessment in March 2009, prior to active duty deployment in July 2009.  He reported having joint pain and chronic pain. The examiner noted that the Veteran had chronic tendonitis in his right shoulder.  Examination in March 2009 revealed decreased ranges of motion of the right shoulder; there was tenderness at the acromioclavicular joint.  The diagnosis was bicep tendonitis, and the Veteran was put on a temporary physical profile for chronic shoulder pain.

Service treatment records show treatment for right shoulder pain during active duty in October 2009.  The Veteran reported the pain as being present for six-to-seven years.  He reported being diagnosed with tendonitis, and denied any acute injury.  He reported that the pain radiated down his arm, and that he had numbness in his fourth and fifth fingers on his right hand.  The diagnosis was shoulder impingement, and physical therapy and medication were prescribed.  The Veteran reported no improvement over four weeks with physical therapy, and that he underwent injections in his right shoulder.  X-rays taken of the right shoulder in December 2009 revealed mild acromioclavicular degenerative joint disease with mild inferior spurring of the distal clavicle.  In January 2010, the Veteran again was treated for right anterior shoulder pain and occasional numbness and tingling to right hand.  He was issued a physical profile for degenerative arthritis of right shoulder in July 2010.

Chiropractor records, received in September 2010, reveal that the Veteran had been treated for low back pain in February 2002; and a review of his medical history at the time noted chronic shoulder pain.    

Following active duty deployment, the Veteran underwent a VA Gulf Registry examination in October 2010.  The Veteran reported a history of shoulder pain related to injuries sustained during deployments.  The examiner noted prior clinical findings of right shoulder tendonitis.  Examination in October 2010 revealed that the shoulder was stable, with no history of dislocation and no crepitus.  There was little focal tenderness.  The diagnosis was right acromioclavicular joint arthropathy.
  
During a November 2010 VA examination, the Veteran reported a four-year history of right anterior shoulder pain.  He reported having physical therapy and undergoing steroid injections for right shoulder pain.  The examiner noted the Veteran's complaints of right shoulder pain prior to active duty deployment in March 2009.  The examiner also noted various diagnoses of right shoulder pain, shoulder impingement, right shoulder posterior contracture, and a possible rotator cuff strain.  The examiner noted that MRI scans taken of the right shoulder in July 2010 had revealed mild tendinopathy and mild hypertrophy in the acromioclavicular joint, and that the Veteran had reported injuring his right shoulder in 2005.

Current examination in November 2010 revealed full ranges of motion of the right shoulder.  X-rays were negative.  The diagnoses were pre-existing right shoulder tendonitis and biceps bursitis.  The examiner opined that there was no worsening beyond natural progression by active duty.  The examiner did not discuss the nature of the Veteran's deployed military duties or the recurrent treatment received during active duty. 

As noted above, the November 2010 examiner attributed the Veteran's muscle and joint pain to a known clinical diagnosis-i.e., tendonitis and bursitis.  Thus, a disability manifested by muscle and joint pain cannot be considered an undiagnosed illness or a qualifying chronic disability for entitlement to service connection based on the Veteran's service in the Persian Gulf. 

Here again, the November 2010 examiner suggested that the Veteran's right shoulder tendonitis and biceps bursitis were a pre-existing disability, based on complaints of right shoulder tendonitis in March 2009 prior to active duty deployment in July 2009.  Similarly, the Veteran had reported a four-year history of right shoulder pain at that time, and had also reported having swollen or painful joints following his previous deployment in 2005.  The Board notes that chiropractor records from February 2002 reflect chronic shoulder pain; however, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability.  See, e.g., Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  
Moreover, the Board finds that there is credible evidence that the Veteran experienced symptoms of right shoulder pain in active service, recurrent treatment including injections, additional diagnosis of impingement and onset of radiating pain to the lower arms and hands, as well as X-ray findings of degenerative joint disease of the right shoulder in active service.

Here, there is lay evidence of continuity of right shoulder pain after active duty deployments, as well as current diagnoses of right shoulder tendonitis and biceps bursitis.  The Board has given consideration to both the positive and negative evidence of record, and finds the overall evidence to be at least in relative equipoise on the question of whether the Veteran's current right shoulder tendonitis and biceps bursitis was aggravated during his deployed active service.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. § 3.102.  Accordingly, service connection for right shoulder tendonitis and biceps bursitis is granted. 

C.  Lumbar Spine Disability

The Veteran contends that his lumbar spine disability (claimed as lumbar spine degenerative arthritis with herniated discs) is attributable to active service.  

On a "Report of Medical History" completed by the Veteran in April 1985, he checked "no" in response to whether he ever had or now had recurrent back pain.

Chiropractor records, dated in February 2002, show that the Veteran was treated for acute low back pain radiating into both legs.  The diagnosis at that time was lumbar sprain/strain.

Following the Veteran's active duty deployment from June 2004 to July 2005, the Veteran completed a post-deployment questionnaire in August 2005; he did not report back pain.  Subsequently, on a post-deployment health reassessment in September 2006, the Veteran reported back pain related to wound or injury during deployment; he was given a referral for treatment.

Chiropractor records, dated in October 2008, show that the Veteran was treated for considerable lower back pain and muscle spasms.  The Veteran reported noticing some extra stress to his lower back approximately one month earlier while doing physical training exercises in National Guard service.  The chiropractor recommended that the Veteran schedule a neurologic/orthopaedic examination and obtain X-rays for a more definitive assessment.  Records show that the Veteran received additional chiropractor care in November 2008, in December 2008, and in April 2009.

The Veteran underwent a periodic health assessment in March 2009, prior to active duty deployment in July 2009.  Inconsistently, he checked "no" in response to whether he ever had or now had back pain.

Service treatment records show that the Veteran reported left-sided low back pain of four-to-five days' duration in active duty deployment in May 2010.  The Veteran reported prior problems with low back pain; and that when his back started to tighten up, he began doing stretches and exercises as he had previously done.  The Veteran did not recall a specific event triggering the low back pain.    The Veteran was told not to run, jump, march, or heavy lift for two weeks; and to return for follow-up.  During follow-up treatment in June 2010, the examiner noted the Veteran's long history of low back pain and his self-reported degenerative disc disease with herniated nucleus pulposus at L4-L5, which previously responded well to chiropractic manipulation.  Examination in June 2010 revealed tenderness on palpation, and muscle spasm.  The assessment was low back pain.    
  
Chiropractor records show assessments of lumbar disc displacement, lumbosacral spondylosis, and lumbosacral neuritis in active duty in July 2010 and in August 2010.

Following active duty deployment, the Veteran underwent a VA Gulf Registry examination in October 2010.  The examiner noted the Veteran's report of a history of low back pain related to injuries sustained during deployments; and a past medical history of lumbar disk disease with one bout of right S1 sciatica and mechanical low back pain episodically.  Examination in October 2010 revealed some mid-sacroiliac joint tenderness.  Diagnoses included lumbar disk disease with minimal sciatica and sacroiliac pain.  

During a November 2010 VA examination, the Veteran reported that he had low back pain since the 1990's.  His treatment included chiropractor manipulation.  The examiner noted that X-rays taken in 2002 had revealed degenerative joint disease of the lumbar spine.  Current symptoms included low back pain daily, which varied in intensity.  Examination of the spine in November 2010 revealed no gross deformity or apparent scoliosis.  There was no exaggerated thoracic kyphosis or lumbar lordosis.  The examiner noted that ranges of motion of the lumbar spine were consistent with the Veteran's baseline and body mass index, and no additional loss of motion was noted following repetitive motion testing.  X-rays taken in November 2010 revealed multi-level disk narrowing. The diagnosis was pre-existing lumbar spine degenerative disc disease with degenerative joint disease.  The examiner opined that there was no worsening beyond natural progression by active duty.  The examiner did not discuss the nature of the Veteran's deployed military duties, imaging studies during service showing degenerative disease, and restriction of duty during the period of active service.  

As noted above, the November 2010 examiner attributed the Veteran's muscle and joint pain to a known clinical diagnosis-i.e., degenerative disc disease and degenerative joint disease.  Thus, a disability manifested by muscle and joint pain cannot be considered an undiagnosed illness or a qualifying chronic disability for entitlement to service connection based on the Veteran's service in the Persian Gulf. 

The November 2010 examiner again suggested that the Veteran's lumbar spine degenerative joint disease was a pre-existing disability, based on X-rays taken in February 2002.  The Board notes that the Veteran was not on active duty deployment in February 2002.  Nor was there evidence of arthritis within one year of the Veteran's prior separation from active duty in June 1991. 

Upon review of the record, the Board finds that service connection for lumbar spine degenerative disc disease with degenerative joint disease is warranted.  Here, there is evidence that the Veteran's lumbar spine disability became worse in active duty so as to warrant a presumption of aggravation.  In that regard, the Veteran's in-service complaints referable to his low back pain constitute credible evidence of worsening sufficient to warrant the presumption of aggravation.  Moreover, the November 2010 VA examiner's opinion, while persuasive, lacks a detailed justification and is in relative equal balance compared to the lay and medical evidence of activity and treatment while on active duty.  

Resolving all doubt in favor of the Veteran, entitlement to service connection for lumbar spine degenerative disc disease with degenerative joint disease is granted.

D.  Residuals of Right Ankle Sprain

The Veteran contends that claimed residuals of right ankle sprain (claimed as right ankle condition) are attributable to active service.

As noted above, in April 1985, the Veteran checked "no" on a report of medical history in response to whether he ever had or now had bone, joint, or other deformity.  In August 2005, he reported having "swollen, stiff or painful joints" following his active duty deployment from June 2004 to July 2005.  The Veteran was put on a temporary physical profile for right ankle pain in September 2006.

VA records show that an Aircast was dispensed for the Veteran's right ankle in December 2006.  At that time the Veteran reported spraining his ankle in Iraq jumping off a vehicle in 2004, and that he had several subsequent sprains; and that he currently wore ankle footwear most of the time, and was not bothered except when running.

National Guard records show that the Veteran underwent a periodic health assessment in March 2009, prior to active duty deployment in July 2009.  The examiner noted the Veteran's report of a history of ankle pain.  The Veteran reported having trouble walking after twisting his right ankle during his prior active duty deployment in 2005.  Examination revealed no edema, and drawer test was negative.  The Veteran was given a referral for treatment but there was no current ankle disability at the time of entry on active duty.

Following active duty deployment, the Veteran underwent a VA Gulf Registry examination in October 2010.  The examiner noted a past medical history of chronic sprain of right ankle.  Examination in October 2010 revealed a negative Tinel's at the medial neurovascular bundle of his ankles bilaterally.  No right ankle disability was found.  The examiner also opined that the Veteran had no illnesses that were unexplained and linked to Gulf War service.

During a November 2010 VA examination, the Veteran reported right ankle pain since 2003 or 2004, and a history of ankle sprains.  He also complained of pain mostly with cold weather, and stated that his ankle rolled easily.  The Veteran reported having no flare-ups of right ankle pain; and reported having no swelling, weakness, or instability.  Examination revealed that the Veteran's gait was normal, and he demonstrated normal balance with Romberg test.  X-rays taken of the right ankle were negative. The diagnosis was history of pre-service right ankle sprain, currently resolved with normal objective findings.  The examiner opined that there was no worsening beyond natural progression by active duty.  

In this case, the November 2010 examiner also suggested that the Veteran's right ankle sprain was a pre-existing disability, based on complaints of right ankle pain in March 2009 prior to active duty deployment in July 2009.  In this regard, however, the Veteran had reported twisting his right ankle during his prior active duty deployment in 2005; and had also reported having swollen or painful joints following his previous deployment in 2005.  

The Board notes that joint pain is an objective sign of undiagnosed illness.  In this regard, findings of joint pain both during active duty deployment and National Guard service have been attributed to a known clinical diagnosis-i.e., right ankle sprain.  Thus, a disability manifested by joint pain cannot be considered an undiagnosed illness or a qualifying chronic disability for entitlement to service connection based on the Veteran's service in the Persian Gulf. 

Here, the November 2010 examiner found no objective evidence or pathology which would support a current diagnosis in regard to the Veteran's right ankle pain.  The first requirement for any service connection claim is the existence of a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Although there is evidence of a history of pre-active duty sprains that resolved, post-service records fail to reveal any residuals of right ankle sprain.  Therefore, absent evidence of current disability, service connection cannot be granted.  Id. 

The Board has considered the Veteran's statements regarding residuals of right ankle sprain as being among his current disabilities.  However, the Board finds the conclusions of the November 2010 examiner, which are based on the results of diagnostic testing and supported by rationale, to be more probative than references made by the Veteran.  X-rays taken in November 2010 were negative.  The November 2010 examiner found no objective evidence or pathology pertaining to right ankle pain.  Hence, a basis for compensation is not established. 

Because there is no evidence of a current undiagnosed illness manifested by joint pain, the weight of the evidence is against the claim; and the doctrine of reasonable doubt is not applicable. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

 E.  Hypertension

The Veteran contends that claimed hypertension is attributable to active service.

On a "Report of Medical History" completed by the Veteran in March 1981 and in April 1985, he checked "no" in response to whether he ever had or now had high or low blood pressure.

VA records show elevated blood pressure readings on occasion in 2007.  In July 2008, the Veteran's blood pressure reading was 136/90.  The examiner noted that the Veteran's blood pressure was borderline.  In September 2008, his blood pressure still required monitoring.  No medications were needed.

National Guard records show that he Veteran underwent a periodic health assessment in March 2009, prior to active duty deployment in July 2009.  He checked "no" in response to whether he ever had or now had high blood pressure.  His blood pressure reading at that time was 135/84.

Following active duty deployment, the Veteran underwent a VA Gulf Registry examination in October 2010.  The examiner noted a past medical history of labile hypertension.  Examination in October 2010 revealed a blood pressure reading of 142/94.  The diagnosis was hypertension, mild, untreated.  The examiner also opined that the Veteran had no illnesses that were unexplained and linked to Gulf War service.

During a November 2010 VA examination, the Veteran reported having occasional elevated blood pressure but did not recall being diagnosed with hypertension.  Currently, he had no symptomatology.  There was neither coronary artery disease nor renal insufficiency.  Examination revealed blood pressure readings of 138/84, 135/90, and 131/90.  The examiner opined that there was no diagnosis of hypertension at the present time.

The Board notes that cardiovascular signs or symptoms are objective signs of undiagnosed illness.  In this regard, findings of cardiovascular signs or symptoms during National Guard service have been attributed to a known clinical diagnosis-i.e., hypertension.  Thus, a disability manifested by cardiovascular signs or symptoms cannot be considered an undiagnosed illness or a qualifying chronic disability for entitlement to service connection based on the Veteran's service in the Persian Gulf. 

Moreover, the Board notes that the diagnosis of hypertension in National Guard service in October 2010 was not shown to be manifested to a compensable degree.  In this regard, the Veteran did not required continuous medication for blood pressure control.  Presently, there is no evidence of a current disability.  The November 2010 examiner found no hypertension.  Here, the Veteran does not have characteristic manifestations sufficient to identify a chronic disease entity.  The Board does not doubt that the Veteran has experienced elevated blood pressure; however, nothing in the record reflects that findings of elevated blood pressure have resulted in disability (impairment) or rise to a compensable level.

A clear preponderance of the evidence is against a finding that the Veteran currently has hypertension.  Therefore, there is no basis for a grant of service connection.  Brammer, 3 Vet. App. at 225 (1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) (recognizing that "[a] service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability").  
   

ORDER

Service connection for right elbow tendonitis and epicondylitis is granted.

Service connection for right shoulder tendonitis and biceps bursitis is granted.

Service connection for lumbar spine degenerative disc disease with degenerative joint disease is granted.

Service connection for residuals of right ankle sprain is denied.

Service connection for hypertension is denied.




____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


